
	
		II
		Calendar No. 498
		109th CONGRESS
		2d Session
		S. 3589
		[Report No. 109–271]
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Mr. Shelby, from the
			 Committee on Banking, Housing, and Urban
			 Affairs reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To amend the National Flood Insurance Act of 1968, to
		  restore the financial solvency of the flood insurance fund, and for other
		  purposes.
	
	
		1.Short
			 title; Table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Flood Insurance Reform and
			 Modernization Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Reform of premium rate structure.
					Sec. 5. Mandatory coverage areas.
					Sec. 6. Premium adjustment.
					Sec. 7. State chartered financial institutions.
					Sec. 8. Enforcement.
					Sec. 9. Escrow of flood insurance payments.
					Sec. 10. Financing of funds from the Treasury.
					Sec. 11. Borrowing authority debt forgiveness.
					Sec. 12. Minimum deductibles for claims under the National
				Flood Insurance Program.
					Sec. 13. Considerations in determining chargeable premium
				rates.
					Sec. 14. Reserve fund.
					Sec. 15. Repayment plan for borrowing authority.
					Sec. 16. Technical Mapping Advisory Council.
					Sec. 17. National Flood Mapping Program.
					Sec. 18. Removal of limitation on State contributions for
				updating flood maps.
					Sec. 19. Nonmandatory participation.
					Sec. 20. Notice of flood insurance availability under
				RESPA.
					Sec. 21. Testing of new floodproofing technologies.
					Sec. 22. Participation in State disaster claims mediation
				programs.
					Sec. 23. Reiteration of FEMA responsibilities under the 2004
				Reform Act.
					Sec. 24. Studies, Audits, and Reports.
				
			2.FindingsCongress finds that—
			(1)the flood
			 insurance claims resulting from the hurricane season of 2005 will likely exceed
			 all previous claims paid by the National Flood Insurance Program;
			(2)the continuation
			 of subsidized premium rates undermines the financial solvency of the National
			 Flood Insurance Fund;
			(3)the presence of
			 subsidized premium rates encourages families to continue residing in high risk
			 areas, often without appropriate mitigation activities;
			(4)substantial
			 flooding occurs outside of existing special flood hazard areas;
			(5)recent events
			 throughout the country involving areas behind man-made structures, known as
			 residual risk areas, have produced catastrophic losses;
			(6)although such
			 man-made structures produce an added element of safety and therefore lessen the
			 probability that a disaster will occur, they are nevertheless susceptible to
			 catastrophic loss, even though such areas at one time were not included within
			 the 100-year floodplain; and
			(7)voluntary
			 participation in the National Flood Insurance Program has been minimal and many
			 families residing outside the 100-year floodplain remain unaware of the
			 potential risk to their lives and property.
			3.Definitions
			(a)In
			 generalIn this Act, the
			 following definitions shall apply:
				(1)National Flood
			 Insurance ProgramThe term National Flood Insurance
			 Program means the program established under the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011 et seq.).
				(2)100-year
			 floodplainThe term 100-year floodplain means that
			 area which is subject to inundation from a flood having a 1 percent chance of
			 being equaled or exceeded in any given year.
				(3)500-year
			 floodplainThe term 500-year floodplain means that
			 area which is subject to inundation from a flood having a 0.2 percent chance of
			 being equaled or exceeded in any given year.
				(4)Write Your
			 OwnThe term Write Your Own means the cooperative
			 undertaking between the insurance industry and the Flood Insurance
			 Administration which allows participating property and casualty insurance
			 companies to write and service standard flood insurance policies.
				(b)Common
			 terminologyExcept as otherwise provided in this Act, any terms
			 used in this Act shall have the meaning given to such terms under section 1370
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4121).
			4.Reform of
			 premium rate structure
			(a)To exclude
			 certain properties from receiving subsidized premium rates
				(1)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
					(A)in subsection (a)—
						(i)in paragraph (2), by striking ;
			 and and inserting a semicolon;
						(ii)in
			 paragraph (3), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(4)the exclusion of
				prospective insureds from purchasing flood insurance at rates less than those
				estimated under paragraph (1), as required by paragraph (2), for certain
				properties, including for—
									(A)any property
				which is not the primary residence of an individual;
									(B)any severe
				repetitive loss property, as defined in section 1361A(b);
									(C)any property that
				has incurred flood-related damage in which the cumulative amounts of payments
				under this title equaled or exceeded the fair market value of such
				property;
									(D)any business
				property; and
									(E)any property
				which on or after the date of enactment of the
				Flood Insurance Reform and Modernization Act
				of 2006 has experienced or sustained—
										(i)substantial
				damage exceeding 50 percent of the fair market value of such property;
				or
										(ii)substantial
				improvement exceeding 30 percent of the fair market value of such
				property.
										;
				and
						(B)by adding at the
			 end the following:
						
							(g)No extension of
				subsidy to new policies or lapsed policiesThe Director shall not
				provide flood insurance to prospective insureds at rates less than those
				estimated under subsection (a)(1), as required by paragraph (2) of that
				subsection, for—
								(1)any property not
				insured by the flood insurance program as of the date of enactment of the
				Flood Insurance Reform and Modernization Act
				of 2006; and
								(2)any policy under
				the flood insurance program that has lapsed in coverage, as a result of the
				deliberate choice of the holder of such
				policy.
								.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall become effective
			 90 days after the date of the enactment of this Act.
				(b)Increase in
			 annual limitation on premium increasesSection 1308(e) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended—
				(1)by striking under this title for any
			 properties within any single and inserting the following: “under this
			 title for any properties—
					
						(1)within any
				single
						;
				
				(2)by striking
			 10 percent and inserting 15 percent; and
				(3)by striking the period at the end and
			 inserting the following: “; and
					
						(2)described in section 1307(a)(4) shall be
				increased by 25 percent each year, until the average risk premium rate for such
				properties is equal to the average of the risk premium rates for properties
				described under paragraph
				(1).
						.
				5.Mandatory
			 coverage areas
			(a)Special flood
			 hazard areasNot later than 90 days after the date of enactment
			 of this Act, the Director shall issue final regulations establishing a revised
			 definition of areas of special flood hazards for purposes of the National Flood
			 Insurance Program.
			(b)Residual risk
			 areasThe regulations required by subsection (a) shall—
				(1)include any area
			 previously identified by the Director as an area having special flood hazards
			 under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a)); and
				(2)require the
			 expansion of areas of special flood hazards to include areas of residual risk,
			 including areas that are located behind levees, dams, and other man-made
			 structures.
				(c)Mandatory
			 participation in national flood insurance program
				(1)In
			 generalAny area described in subsection (b) shall be subject to
			 the mandatory purchase requirements of sections 102 and 202 of the Flood
			 Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
				(2)LimitationThe
			 mandatory purchase requirement under paragraph (1) shall have no force or
			 effect until the Director completes the mapping of all residual risk areas in
			 the United States that the Director determines essential in order to administer
			 the National Flood Insurance Program, as required under section 17.
				6.Premium
			 adjustmentSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at
			 the end the following:
			
				(g)Premium
				adjustment to reflect current risk of floodNotwithstanding subsection (f), and upon
				completion of the updating of any flood insurance rate map under this Act, the
				Flood Disaster Protection Act of 1973, or the Flood Insurance Reform and Modernization Act of
				2006, any property located in an area that is participating in
				the national flood insurance program may have the risk premium rate charged for
				flood insurance on such property adjusted to accurately reflect the current
				risk of flood to such property, subject to any other provision of this
				Act.
				.
		7.State chartered
			 financial institutionsSection
			 1305(c) of the National Flood Insurance Act of 1968 (42 U.S.C. 4012(c)) is
			 amended—
			(1)in paragraph (1), by striking ;
			 and and inserting a semicolon;
			(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)given
				satisfactory assurance that by December 31, 2008, lending institutions
				chartered by a State, and not insured by the Federal Deposit Insurance
				Corporation, shall be subject to regulations by that State that are consistent
				with the requirements of section 102 of the Flood Disaster Protection Act of
				1973 (42 U.S.C.
				4012a).
					.
			8.EnforcementSection 102(f)(5) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(f)(5)) is amended—
			(1)in the first sentence, by striking
			 $350 and inserting $2,000; and
			(2)by striking the
			 second sentence.
			9.Escrow of flood
			 insurance payments
			(a)In
			 generalSection 102(d) of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)) is amended—
				(1)by amending paragraph (1) to read as
			 follows:
					
						(1)Regulated
				lending institutionsEach Federal entity for lending regulation
				(after consultation and coordination with the Federal Financial Institutions
				Examination Council) shall, by regulation, direct that any premiums and fees
				for flood insurance under the National Flood Insurance Act of 1968, on any
				property for which a loan has been made for acquisition or construction
				purposes shall be paid to the mortgage lender, with the same frequency as
				payments on the loan are made, for the duration of the loan. Upon receipt of
				any premiums or fees, the lender shall deposit such premiums and fees in an
				escrow account on behalf of the borrower. Upon receipt of a notice from the
				Director or the provider of the flood insurance that insurance premiums are
				due, the remaining balance of an escrow account shall be paid to the provider
				of the flood insurance.
						;
				and
				(2)by adding at the
			 end the following:
					
						(6)Notice upon
				loan terminationUpon final payment of the mortgage, a regulated
				lending institution shall provide notice to the policyholder that insurance
				coverage may cease with such final payment. The regulated lending institution
				shall also provide direction as to how the homeowner may continue flood
				insurance coverage after the life of the
				loan.
						.
				(b)ApplicabilityThe
			 amendment made by subsection (a)(1) shall apply to any mortgage outstanding or
			 entered into on or after the expiration of the 2-year period beginning on the
			 date of enactment of this Act.
			10.Financing of
			 funds from the Treasury
			(a)In
			 generalNotwithstanding the
			 requirements of section 15(e) of the Federal Flood Insurance Act of 1956 (42
			 U.S.C. 2414(e)), the Secretary of the Treasury is authorized and directed to
			 transfer, without securing any notes or other obligations from the Director,
			 such sums as may be necessary for the payment of claims for any damage to or
			 loss of property which is covered by flood insurance made available under the
			 National Flood Insurance Program, including any sums which are in excess of
			 amounts borrowed by the Director from the Secretary, as of the date of
			 enactment of this Act, under the authority vested to the Director under section
			 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016), to pay
			 claims resulting from the hurricane season of 2005.
			(b)Public debt
			 transactionsIn meeting the
			 obligations established under subsection (a), the Secretary of the Treasury is
			 authorized to use as a public debt transaction the proceeds of the sale of any
			 securities issued after the date of enactment of this Act under chapter 31 of
			 title 31, United States Code.
			11.Borrowing
			 authority debt forgiveness
			(a)In
			 generalThe Secretary of the
			 Treasury relinquishes the right to any repayment of amounts due from the
			 Director in connection with the exercise of the authority vested to the
			 Director to borrow such sums under section 1309 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4016), to the extent such borrowed sums were used to
			 fund the payment of flood insurance claims under the National Flood Insurance
			 Program for any damage to or loss of property resulting from the hurricanes of
			 2005.
			(b)CertificationThe debt forgiveness described under
			 subsection (a) shall only take effect if the Director certifies to the
			 Secretary of Treasury that all authorized resources or funds available to the
			 Director to operate the National Flood Insurance Program—
				(1)have been otherwise obligated to pay claims
			 under the National Flood Insurance Program; and
				(2)are not otherwise available to make
			 payments to the Secretary on any outstanding notes or obligations issued by the
			 Director and held by the Secretary.
				(c)Decrease in
			 borrowing authorityThe first sentence of subsection (a) of
			 section 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)),
			 as amended by the National Flood Insurance Program Enhanced Borrowing Authority
			 Act of 2006 (Public Law 109–208; 120 Stat. 317), is amended by striking
			 $20,775,000,000 and inserting
			 $1,500,000,000.
			12.Minimum
			 deductibles for claims under the National Flood Insurance ProgramSection 1312 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4019) is amended—
			(1)by striking
			 The Director is and inserting the following:
				
					(a)In
				generalThe Director is
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)Minimum annual
				deductibleFor any property or structure which is covered by
				flood insurance under this title, the minimum annual deductible shall
				be—
						(1)$2,000, if
				construction or substantial improvement occurred on such property or structure
				on or before December 31, 1974, or before the effective date of an initial
				flood insurance rate map published by the Director under section 1360 for the
				area in which such property or structure is located; and
						(2)$1,000, if
				construction or substantial improvement occurred on such property or structure
				after December 31, 1974, or after the effective date of an initial flood
				insurance rate map published by the Director under section 1360 for the area in
				which such property or structure is
				located.
						.
			13.Considerations
			 in determining chargeable premium ratesSection 1308 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015(b)) is amended—
			(1)in subsection (a), by striking ,
			 after consultation with and all that follows through by
			 regulation and inserting prescribe, after providing
			 notice;
			(2)in subsection (b)—
				(A)in paragraph (1), by striking the period at
			 the end and inserting a semicolon;
				(B)in paragraph (2),
			 by striking the comma at the end and inserting a semicolon;
				(C)in paragraph (3), by striking ,
			 and and inserting a semicolon;
				(D)in paragraph (4), by striking the period
			 and inserting ; and; and
				(E)by adding at the
			 end the following:
					
						(5)adequate, on the
				basis of accepted actuarial principles, to cover the average historical loss
				year obligations incurred by the National Flood Insurance
				Fund.
						;
				and
				(3)by adding at the
			 end the following:
				
					(h)Rule of
				constructionFor purposes of this section, the calculation of an
				average historical loss year includes catastrophic loss
				years.
					.
			14.Reserve
			 fundChapter I of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting
			 after section 1310 the following:
			
				1310A.Reserve
				Fund
					(a)In
				generalIn carrying out the flood insurance program authorized by
				this chapter, the Director shall establish in the Treasury of the United States
				a National Flood Insurance Reserve Fund (in this section referred to as the
				Reserve Fund) which shall—
						(1)be an account
				separate from any other accounts or funds available to the Director; and
						(2)be available for
				meeting the expected future obligations of the flood insurance program.
						(b)Reserve
				ratioSubject to the phase-in requirements under subsection (d),
				the Reserve Fund shall maintain a balance equal to—
						(1)1 percent of the
				sum of the total potential loss exposure of all outstanding flood insurance
				policies in force in the prior fiscal year; or
						(2)such higher
				percentage as the Director determines to be appropriate, taking into
				consideration any circumstance that may raise a significant risk of substantial
				future losses to the Reserve Fund.
						(c)Maintenance of
				reserve ratio
						(1)In
				generalThe Director shall have the authority to establish,
				increase, or decrease the amount of aggregate annual insurance premiums to be
				collected for any fiscal year necessary—
							(A)to maintain the
				reserve ratio required under subsection (b); and
							(B)to achieve such
				reserve ratio, if the actual balance of such reserve is below the amount
				required under subsection (b).
							(2)ConsiderationsIn
				exercising the authority granted under paragraph (1), the Director shall
				consider—
							(A)the expected
				operating expenses of the Reserve Fund;
							(B)the insurance
				loss expenditures under the flood insurance program;
							(C)any investment
				income generated under the flood insurance program; and
							(D)any other factor
				that the Director determines appropriate.
							(3)LimitationIn
				exercising the authority granted under paragraph (1), the Director may not
				establish, increase, or decrease the amount of aggregate annual insurance
				premiums to be collected for any fiscal year in excess of any amount
				necessary—
							(A)to maintain the
				reserve ratio required under subsection (b); and
							(B)to achieve such
				reserve ratio, if the actual balance of such reserve is below the amount
				required under subsection (b).
							(d)Phase-In
				requirementsThe phase-in requirements under this subsection are
				as follows:
						(1)For fiscal year
				2007, the reserve ratio shall be equal to not less than 10 percent of the
				reserve ratio required under subsection (b).
						(2)For fiscal year
				2008, the reserve ratio shall be equal to not less than 20 percent of the
				reserve ratio required under subsection (b).
						(3)For fiscal year
				2009, the reserve ratio shall be equal to not less than 30 percent of the
				reserve ratio required under subsection (b).
						(4)For fiscal year
				2010, the reserve ratio shall be equal to not less than 40 percent of the
				reserve ratio required under subsection (b).
						(5)For fiscal year
				2011, the reserve ratio shall be equal to not less than 50 percent of the
				reserve ratio required under subsection (b).
						(6)For fiscal year
				2012, the reserve ratio shall be equal to not less than 60 percent of the
				reserve ratio required under subsection (b).
						(7)For fiscal year
				2013, the reserve ratio shall be equal to not less than 70 percent of the
				reserve ratio required under subsection (b).
						(8)For fiscal year
				2014, the reserve ratio shall be equal to not less than 80 percent of the
				reserve ratio required under subsection (b).
						(9)For fiscal year
				2015, the reserve ratio shall be equal to not less than 90 percent of the
				reserve ratio required under subsection (b).
						(e)Limitation on
				reserve ratioIn any given fiscal year, if the Director
				determines that attaining the reserve ratio required under subsection (b) would
				have serious negative consequences to the flood insurance program, the Director
				shall submit a report to Congress that—
						(1)describes and
				details the specific concerns of the Director regarding such
				consequences;
						(2)demonstrates how
				such consequences would harm the long-term financial soundness of the flood
				insurance program; and
						(3)indicates the
				maximum attainable reserve ratio for that particular fiscal
				year.
						.
		15.Repayment plan
			 for borrowing authoritySection 1309 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4016) is amended by adding at the end the
			 following:
			
				(c)Any funds borrowed by the Director under
				the authority established in subsection (a) shall include a schedule for
				repayment of such amounts which shall be transmitted to the—
					(1)Secretary of the Treasury;
					(2)Committee on Banking, Housing, and Urban
				Affairs of the Senate; and
					(3)Committee on Financial Services of the
				House of Representatives.
					(d)In addition to the requirement under
				subsection (c), in connection with any funds borrowed by the Director under the
				authority established in subsection (a), the Director, beginning 6 months after
				the date on which such borrowed funds are issued, and continuing every 6 months
				thereafter until such borrowed funds are fully repaid, shall submit a report on
				the progress of such repayment to the—
					(1)Secretary of the Treasury;
					(2)Committee on Banking, Housing, and Urban
				Affairs of the Senate; and
					(3)Committee on Financial Services of the
				House of
				Representatives.
					.
		16.Technical
			 Mapping Advisory Council
			(a)EstablishmentThere
			 is established a council to be known as the Technical Mapping Advisory Council
			 (in this section referred to as the Council).
			(b)Membership
				(1)In
			 generalThe Council shall consist of the Director, or the
			 designee thereof, and 11 additional members to be appointed by the Director or
			 the designee of the Director, who shall be—
					(A)the Under
			 Secretary of Commerce for Oceans and Atmosphere (or the designee
			 thereof);
					(B)a member of
			 recognized surveying and mapping professional associations and
			 organizations;
					(C)a member of
			 recognized professional engineering associations and organizations;
					(D)a member of
			 recognized professional associations or organizations representing flood hazard
			 determination firms;
					(E)a representative
			 of the United States Geological Survey;
					(F)a representative
			 of the Office of Management and Budget;
					(G)a representative
			 of recognized professional associations or organizations representing State
			 geographic information;
					(H)a representative
			 of State national flood insurance coordination offices;
					(I)a representative
			 of the Corps of Engineers;
					(J)the Secretary of
			 the Interior (or the designee thereof); and
					(K)the Secretary of
			 Agriculture (or the designee thereof).
					(2)QualificationsMembers
			 of the Council shall be appointed based on their demonstrated knowledge and
			 competence regarding surveying, cartography, remote sensing, geographic
			 information systems, or the technical aspects of preparing and using flood
			 insurance rate maps.
				(c)DutiesThe
			 Council shall—
				(1)make
			 recommendations to the Director on how to improve in a cost-effective manner
			 the accuracy, general quality, ease of use, and distribution and dissemination
			 of flood insurance rate maps;
				(2)recommend to the
			 Director mapping standards and guidelines for flood insurance rate maps;
			 and
				(3)submit an annual
			 report to the Director that contains—
					(A)a description of
			 the activities of the Council;
					(B)an evaluation of
			 the status and performance of flood insurance rate maps and mapping activities
			 to revise and update flood insurance rate maps, as required under section
			 17;
					(C)a summary of
			 recommendations made by the Council to the Director, including—
						(i)performance
			 metrics and milestones to effectively and efficiently map flood risk areas in
			 the United States;
						(ii)procedures for
			 delegating mapping activities to State and local government mapping partners;
			 and
						(iii)establishing
			 standards for data quality, data currency, and data eligibility; and
						(D)recommendations
			 for private contractors to carry out the recommendations of the Council.
					(d)ChairpersonThe
			 members of the Council shall elect 1 member to serve as the chairperson of the
			 Council (in this section referred to as the Chairperson).
			(e)CoordinationTo
			 ensure that the Council's recommendations are consistent, to the maximum extent
			 practicable, with national digital spatial data collection and management
			 standards, the Chairperson shall consult with the Chairperson of the Federal
			 Geographic Data Committee (established pursuant to OMB Circular A–16).
			(f)CompensationMembers
			 of the Council shall receive no additional compensation by reason of their
			 service on the Council.
			(g)Meetings and
			 actions
				(1)In
			 generalThe Council shall meet not less frequently than twice
			 each year at the request of the Chairperson or a majority of its members, and
			 may take action by a vote of the majority of the members.
				(2)Initial
			 meetingThe Director, or a person designated by the Director,
			 shall request and coordinate the initial meeting of the Council.
				(h)OfficersThe
			 Chairperson may appoint officers to assist in carrying out the duties of the
			 Council under subsection (c).
			(i)Staff of
			 FEMAUpon the request of the Chairperson, the Director may
			 detail, on a nonreimbursable basis, personnel of the Federal Emergency
			 Management Agency to assist the Council in carrying out its duties.
			(j)PowersIn
			 carrying out this section, the Council may hold hearings, receive evidence and
			 assistance, provide information, and conduct research, as it considers
			 appropriate.
			(k)TerminationThe
			 Council shall terminate 5 years after the date of enactment of this Act.
			17.National Flood
			 Mapping Program
			(a)Reviewing,
			 updating, and maintaining mapsThe Director, in coordination with
			 the Technical Mapping Advisory Council established under section 16, shall
			 establish a program under which the Director shall review, update, and maintain
			 National Flood Insurance Program rate maps in accordance with this
			 section.
			(b)Mapping
				(1)In
			 generalIn carrying out the program established under subsection
			 (a), the Director shall—
					(A)identify, review,
			 update, maintain, and publish National Flood Insurance Program rate maps with
			 respect to—
						(i)all
			 areas located within the 500-year floodplain that have not previously been
			 identified, including coastal areas located in the United States;
						(ii)areas of
			 residual risk that have not previously been identified, including areas that
			 are located behind levees, dams, and other man-made structures; and
						(iii)areas that
			 could be inundated as a result of the failure of a dam, as identified under the
			 National Dam Safety Program Act (33 U.S.C. 467 et seq.);
						(B)establish or
			 update flood-risk zone data in all such areas, and make estimates with respect
			 to the rates of probable flood caused loss for the various flood risk zones for
			 each such area; and
					(C)use, in
			 identifying, reviewing, updating, maintaining, or publishing any National Flood
			 Insurance Program rate map required under this section or under the National
			 Flood Insurance Act of 1968, the most accurate topography and elevation data
			 available.
					(2)Mapping
			 elementsEach map updated under this section shall include the
			 following:
					(A)New ground
			 elevation data
						(i)In
			 generalNew ground elevation data utilizing the newest
			 technologies for the development of hydrologic and hydraulic modeling to
			 support all flooding sources.
						(ii)DefinitionAs
			 used in clause (i), the term new ground elevation data means
			 data that meets the requirements of Appendix A, Guidance for Aerial Mapping and
			 Surveying, of the Federal Emergency Management Agency’s Guidelines and
			 Specifications for Flood Hazard Mapping Partners as in effect on the
			 date of enactment of this Act.
						(B)Data on a
			 watershed basisDelineation of National Flood Insurance Program
			 flood data on a watershed basis—
						(i)to
			 provide the most technically effective and efficient studies and hydrologic and
			 hydraulic modeling; and
						(ii)to
			 eliminate, to the maximum extent possible, discrepancies in base flood
			 elevations between adjacent political subdivisions.
						(C)Vertical
			 positioningVertical positioning of the lowest floor and lowest
			 adjacent grade coordinate elevation data in the national inventory of
			 structures.
					(3)Other
			 inclusionsIn updating maps under this section, the Director
			 shall include—
					(A)any relevant
			 information on coastal inundation from—
						(i)an
			 applicable inundation map of the Corps of Engineers; and
						(ii)data of the
			 National Oceanic and Atmospheric Administration relating to storm surge
			 modeling;
						(B)any relevant
			 information of the United States Geological Survey on stream flows, watershed
			 characteristics, and topography that is useful in the identification of flood
			 hazard areas, as determined by the Director; and
					(C)a description of
			 any hazard that might impact flooding, including, as determined by the
			 Director—
						(i)land subsidence
			 and coastal erosion areas;
						(ii)sediment flow
			 areas;
						(iii)mud flow
			 areas;
						(iv)ice jam areas;
			 and
						(v)areas on coasts
			 and inland that are subject to the failure of structural protective works, such
			 as levees, dams, and floodwalls.
						(c)StandardsIn
			 updating and maintaining maps under this section, the Director shall—
				(1)establish
			 standards to—
					(A)ensure that maps
			 are adequate for—
						(i)flood risk
			 determinations; and
						(ii)use by State and
			 local governments in managing development to reduce the risk of flooding;
			 and
						(B)facilitate
			 identification and use of consistent methods of data collection and analysis by
			 the Director, in conjunction with State and local governments, in developing
			 maps for communities with similar flood risks, as determined by the Director;
			 and
					(2)publish maps in a
			 format that is—
					(A)digital;
					(B)geospatial
			 data-compliant, as determined in accordance with the standards for such
			 compliance established by the Open Geospatial Consortium; and
					(C)compliant with
			 the North American Vertical Datum of 1988.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Director to carry out this section $400,000,000 for each of fiscal years 2007
			 through 2012.
			18.Removal of
			 limitation on State contributions for updating flood mapsSection 1360(f)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4101(f)(2)) is amended by striking ,
			 but which may not exceed 50 percent of the cost of carrying out the requested
			 revision or update.
		19.Nonmandatory
			 participation
			(a)Nonmandatory
			 participation in national flood insurance program for 500-year
			 floodplainAny area located within the 500-year floodplain shall
			 not be subject to the mandatory purchase requirements of sections 102 or 202 of
			 the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106).
			(b)Notice
				(1)By
			 DirectorIn carrying out the National Flood Insurance Program,
			 the Director shall provide notice to any community located in an area within
			 the 500-year floodplain.
				(2)Timing of
			 noticeThe notice required under paragraph (1) shall be made not
			 later than 6 months after the date of completion of the initial mapping of the
			 500-year floodplain, as required under section 17.
				(3)Lender required
			 notice
					(A)Regulated
			 lending institutionsEach Federal or State entity for lending
			 regulation (after consultation and coordination with the Federal Financial
			 Institutions Examination Council) shall, by regulation, require regulated
			 lending institutions, as a condition of making, increasing, extending, or
			 renewing any loan secured by property located in an area within the 500-year
			 floodplain, to notify the purchaser or lessee (or obtain satisfactory
			 assurances that the seller or lessor has notified the purchaser or lessee) and
			 the servicer of the loan that such property is located in an area within the
			 500-year floodplain, in a manner that is consistent with and substantially
			 identical to the notice required under section 1364(a)(1) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104a(a)(1)).
					(B)Federal or
			 State agency lendersEach Federal or State agency lender shall,
			 by regulation, require notification in the same manner as provided under
			 subparagraph (A) with respect to any loan that is made by a Federal or State
			 agency lender and secured by property located in an area within the 500-year
			 floodplain.
					(C)Penalty for
			 noncomplianceAny regulated lending institution or Federal or
			 State agency lender that fails to comply with the notice requirements
			 established by this paragraph shall be subject to the penalties prescribed
			 under section 102(f)(5) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a(f)(5)).
					20.Notice of flood
			 insurance availability under RESPASection 5(b) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604(b)) is amended—
			(1)in paragraph (4), by striking ;
			 and and inserting a semicolon;
			(2)in paragraph (5), by striking the period
			 and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(6)an explanation of
				flood insurance and the availability of flood insurance under the National
				Flood Insurance Program, whether or not the real estate is located in an area
				having special flood
				hazards.
					.
			21.Testing of new
			 floodproofing technologies
			(a)Permissible
			 testingA residential
			 structure built for the purpose of testing a new flood proofing technology, as
			 described in subsection (b), in any State or community that receives mitigation
			 assistance under section 1366 of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4104c) may not be construed to be in violation of any flood risk
			 mitigation plan developed by that State or community and approved by the
			 Director of the Federal Emergency Management Agency.
			(b)Conditions on
			 testingTesting permitted under subsection (a) shall—
				(1)be performed on an uninhabited residential
			 structure;
				(2)require
			 dismantling of the structure at the conclusion of such testing; and
				(3)require that all
			 costs associated with such testing and dismantling be covered by the individual
			 or entity conducting the testing, or on whose behalf the testing is
			 conducted.
				(c)Rule of
			 constructionNothing in this section shall be construed to alter,
			 limit, or extend the availability of flood insurance to any structure that may
			 employ, utilize, or apply any technology tested under subsection (b).
			22.Participation
			 in State disaster claims mediation programsChapter I of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1313
			 the following:
			
				1314.Participation
				in State disaster claims mediation programs
					(a)Requirement to
				participateIn the case of the occurrence of a major disaster, as
				defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122) that may have resulted in flood damage under
				the flood insurance program established under this chapter and other personal
				lines residential property insurance coverage offered by a State regulated
				insurer, upon request made by the insurance commissioner of a State (or such
				other official responsible for regulating the business of insurance in the
				State) for the participation of representatives of the Director in a program
				sponsored by such State for nonbinding mediation of insurance claims resulting
				from a major disaster, the Director shall cause representatives of the flood
				insurance program to participate in such a State program where claims under the
				flood insurance program are involved to expedite settlement of flood damage
				claims resulting from such disaster.
					(b)Extent of
				participationIn satisfying the requirements of subsection (a),
				the Director shall require that each representative of the Director—
						(1)be certified for
				purposes of the flood insurance program to settle claims against such program
				resulting from such disaster in amounts up to the limits of policies under such
				program;
						(2)attend
				State-sponsored mediation meetings regarding flood insurance claims resulting
				from such disaster at such times and places as may be arranged by the
				State;
						(3)participate in
				good faith negotiations toward the settlement of such claims with policyholders
				of coverage made available under the flood insurance program; and
						(4)finalize the
				settlement of such claims on behalf of the flood insurance program with such
				policyholders.
						(c)CoordinationRepresentatives
				of the Director shall at all times coordinate their activities with insurance
				officials of the State and representatives of insurers for the purposes of
				consolidating and expediting settlement of claims under the national flood
				insurance program resulting from such disaster.
					(d)Qualifications
				of MediatorsEach State mediator participating in State-sponsored
				mediation under this section shall be—
						(1)(A)a member in good
				standing of the State bar in the State in which the mediation is to occur with
				at least 2 years of practical experience; and
							(B)an active member of such bar for at
				least 1 year prior to the year in which such mediator's participation is
				sought; or
							(2)a retired trial
				judge from any United States jurisdiction who was a member in good standing of
				the bar in the State in which the judge presided for at least 5 years prior to
				the year in which such mediator's participation is sought.
						(e)Mediation
				proceedings and documents privilegedAs a condition of
				participation, all statements made and documents produced pursuant to
				State-sponsored mediation involving representatives of the Director shall be
				deemed privileged and confidential settlement negotiations made in anticipation
				of litigation.
					(f)Liability,
				rights, or obligations not affectedParticipation in
				State-sponsored mediation, as described in this section does not—
						(1)affect or expand
				the liability of any party in contract or in tort; or
						(2)affect the rights
				or obligations of the parties, as established—
							(A)in any regulation
				issued by the Director, including any regulation relating to a Standard Flood
				Insurance Policy;
							(B)under this Act;
				and
							(C)under any other
				provision of Federal law.
							(g)Exclusive
				federal jurisdictionParticipation in State-sponsored mediation
				shall not alter, change, or modify the original exclusive jurisdiction of
				United States courts, as set forth in this Act.
					(h)Cost
				limitationNothing in this section shall be construed to require
				the Director or a representative of the Director to pay additional mediation
				fees relating to flood insurance claims associated with a State-sponsored
				mediation program in which such representative of the Director
				participates.
					(i)ExceptionIn
				the case of the occurrence of a major disaster that results in flood damage
				claims under the national flood insurance program and that does not result in
				any loss covered by a personal lines residential property insurance
				policy—
						(1)this section
				shall not apply; and
						(2)the provisions of
				the Standard Flood Insurance Policy under the national flood insurance program
				and the appeals process established under section 205 of the
				Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
				note) and the regulations issued pursuant to such section shall apply
				exclusively.
						(j)Representatives
				of the DirectorFor purposes of this section, the term
				representatives of the Director means representatives of the
				national flood insurance program who participate in the appeals process
				established under section 205 of the Bunning-Bereuter-Blumenauer Flood
				Insurance Reform Act of 2004 (42 U.S.C. 4011
				note).
					.
		23.Reiteration of
			 FEMA responsibilities under the 2004 Reform Act
			(a)Appeals
			 processAs required in section 205 of the
			 Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
			 note), the Director shall establish an appeals process through which holders of
			 a flood insurance policy may appeal the decisions, with respect to claims,
			 proofs of loss, and loss estimates relating to such flood insurance policy,
			 of—
				(1)any insurance
			 agent or adjuster, or insurance company; or
				(2)any employee or
			 contractor of the Federal Emergency Management Agency.
				(b)Minimum
			 training and education requirementsThe Director shall continue
			 to work with the insurance industry, State insurance regulators, and other
			 interested parties to implement the minimum training and education standards
			 for all insurance agents who sell flood insurance policies, as such standards
			 were determined by the Director in the notice published in the Federal Register
			 on September 1, 2005 (70 Fed. Reg. 52117) pursuant to section 207 of the
			 Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
			 note).
			(c)Implementation
			 reports
				(1)Overall
			 implementation of reform Act of 2004Not later than 3 months
			 after the date of the enactment of this Act, the Director shall submit a report
			 to the Congress—
					(A)describing the
			 implementation of each provision of the Bunning-Bereuter-Blumenauer Flood
			 Insurance Reform Act of 2004 (Public Law 108–264; 118 Stat. 712); and
					(B)identifying each
			 regulation, order, notice, and other material issued by the Director in
			 implementing each provision of that Act.
					(2)Implementation
			 of appeals process
					(A)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, and every 30 days thereafter until final establishment of the appeals
			 process required under section 205 of the Bunning-Bereuter-Blumenauer Flood
			 Insurance Reform Act of 2004 (42 U.S.C. 4011 note), the Director shall submit a
			 report to the Congress describing the implementation of such appeals
			 process.
					(B)Content of
			 reportEach report required under subparagraph (A) shall
			 include—
						(i)dates and
			 descriptions of actions taken by the Director to establish the appeals
			 process;
						(ii)dates and
			 descriptions of all communications to the Congress by the Director concerning
			 the establishment of such process;
						(iii)explanations of
			 any statutory or implied deadlines that have not been met; and
						(iv)an
			 estimate of when any regulation, order, notice, or other material will be
			 issued by the Director in establishing such process.
						24.Studies,
			 Audits, and Reports
			(a)GAO study on
			 Write Your Own policiesNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives that examines—
				(1)the current fees
			 and expenses paid from premium income earned under the National Flood Insurance
			 Program to cover the cost of selling, servicing, and processing of claims in
			 connection with National Flood Insurance Program policies, as well as
			 floodplain management and mitigation activities, by—
					(A)companies that
			 are authorized by the Director to provide Write Your Own policies;
					(B)National Flood
			 Insurance Program contractors; and
					(C)the Federal
			 Emergency Management Agency;
					(2)in detail—
					(A)each of the 5
			 other lines of insurance the National Flood Insurance Program currently uses to
			 evaluate the amount of reimbursement paid to authorized providers of Write Your
			 Own policies; and
					(B)the expenses
			 incurred by such providers in administering the National Flood Insurance
			 Program on behalf of the Federal Government;
					(3)the cost
			 difference for authorized providers of Write Your Own policies between—
					(A)flood insurance
			 policies at origination and flood insurance policies up for renewal; and
					(B)flood insurance
			 policies written for policyholders who are required to purchase flood insurance
			 and flood insurance policies written for those policyholders who are not
			 required to purchase flood insurance;
					(4)the similarities
			 and differences in the expenses incurred in administering the National Flood
			 Insurance Program and those incurred in administering other lines of Federal,
			 State, and private company insurance;
				(5)in detail what
			 actions the Director is taking to ensure that authorized providers of Write
			 Your Own policies are only being reimbursed for their expenses in providing
			 such policies;
				(6)in detail the
			 additional benefits authorized providers of Write Your Own policies receive by
			 not underwriting flood risk, including the ability to market and sell other
			 lines of insurance; and
				(7)the feasibility
			 of using a competitive bidding process, or other alternative, to select 1 or
			 more private insurance companies to sell and service National Flood Insurance
			 Program policies and process claims for fees agreed upon by contract with the
			 Director.
				(b)GAO
			 auditNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall audit the financial
			 transactions of the National Flood Insurance Program relating to the
			 consequences of Hurricane Katrina and other hurricanes of the 2005 season,
			 including any transactions—
				(1)for making any
			 payments required under section 1334 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4054);
				(2)to pay
			 reinsurance claims under the excess loss reinsurance coverage provided under
			 section 1335 of that Act (42 U.S.C. 4055);
				(3)to repay to the
			 Secretary of the Treasury such sums as may have been borrowed from the
			 Secretary in accordance with the authority provided in section 1309 of that Act
			 (42 U.S.C. 4016);
				(4)to the extent
			 approved in appropriations Acts, to pay any administrative expenses of the
			 National Flood Insurance Program;
				(5)for the purposes
			 specified in section 1310(d) of that Act (42 U.S.C. 4017(d)) under the
			 conditions provided in such section;
				(6)for carrying out
			 the program under section 1315(b) of that Act (42 U.S.C. 4022(b));
				(7)for transfers to
			 the National Flood Mitigation Fund, but only to the extent provided in section
			 1367(b)(1) of that Act (42 U.S.C. 4104d(b)(1));
				(8)for financial
			 assistance under section 1361A of that Act (42 U.S.C. 4102a) to a State or
			 community for taking actions under such section with respect to severe
			 repetitive loss properties, but only to the extent provided in section 1361A(i)
			 of that Act; and
				(9)that resulted in
			 amounts being credited to the National Flood Insurance Program, including
			 amounts—
					(A)borrowed in
			 accordance with the authority provided in section 1309 of that Act (42 U.S.C.
			 4016);
					(B)collected in
			 connection with the excess loss reinsurance coverage provided under section
			 1335 of that Act (42 U.S.C. 4055);
					(C)advanced to the
			 National Flood Insurance Program from appropriations in order to maintain the
			 National Flood Insurance Fund established in section 1310 of that Act (42
			 U.S.C. 4017) in an operative condition adequate to meet the liabilities of the
			 Program;
					(D)earned on
			 investments;
					(E)required to be
			 paid to the Director under section 1308(d) of that Act (42 U.S.C. 4015(d));
			 and
					(F)received from any
			 other operation or activity performed under that Act.
					(c)Report on
			 expanding the National Flood Insurance ProgramNot later than 1
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall conduct a study and submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives, on—
				(1)the number of
			 flood insurance policy holders currently insuring—
					(A)a residential
			 structure up to the maximum available coverage amount, as established in
			 section 61.6 of title 44, Code of Federal Regulations, of—
						(i)$250,000 for the
			 structure; and
						(ii)$100,000 for the
			 contents of such structure; or
						(B)a commercial
			 structure up to the maximum available coverage amount, as established in
			 section 61.6 of title 44, Code of Federal Regulations, of $500,000;
					(2)the increased
			 losses the National Flood Insurance Program would have sustained during the
			 2004 and 2005 hurricane season if the National Flood Insurance Program had
			 insured all policyholders up to the maximum conforming loan limit for fiscal
			 year 2006 of $417,000, as established under section 302(b)(2) of the Federal
			 National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2));
				(3)the availability
			 in the private marketplace of flood insurance coverage in amounts that exceed
			 the current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations; and
				(4)what effect, if
			 any—
					(A)raising the
			 current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations, would have on the ability of private insurers to
			 continue providing flood insurance coverage; and
					(B)reducing the
			 current limits of coverage amounts established in section 61.6 of title 44,
			 Code of Federal Regulations, would have on the ability of private insurers to
			 provide sufficient flood insurance coverage to effectively replace the current
			 level of flood insurance coverage being provided under the National Flood
			 Insurance Program.
					(d)Report of the
			 Director on activities under the National Flood Insurance Program
				(1)In
			 generalThe Director shall, on an annual basis, submit a full
			 report on the operations, activities, budget, receipts, and expenditures of the
			 National Flood Insurance Program for the preceding 12-month period to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
				(2)TimingEach
			 report required under paragraph (1) shall be submitted to the committees
			 described in paragraph (1) not later than 3 months following the end of each
			 fiscal year.
				(3)ContentsEach
			 report required under paragraph (1) shall include—
					(A)the current
			 financial condition and income statement of the National Flood Insurance Fund
			 established under section 1310 of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4017), including—
						(i)premiums paid
			 into such Fund;
						(ii)policy claims
			 against such Fund; and
						(iii)expenses in
			 administering such Fund;
						(B)the number and
			 face value of all policies issued under the National Flood Insurance Program
			 that are in force;
					(C)a description and
			 summary of the losses attributable to repetitive loss structures;
					(D)a description and
			 summary of all losses incurred by the National Flood Insurance Program due
			 to—
						(i)hurricane related
			 damage; and
						(ii)nonhurricane
			 related damage;
						(E)the amounts made
			 available by the Director for mitigation assistance under section 1366(e)(5) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)(5)) for the
			 purchase of properties substantially damaged by flood for that fiscal year, and
			 the actual number of flood damaged properties purchased and the total cost
			 expended to purchase such properties;
					(F)the estimate of
			 the Director as to the average historical loss year, and the basis for that
			 estimate;
					(G)the estimate of
			 the Director as to the maximum amount of claims that the National Flood
			 Insurance Program would have to expend in the event of a catastrophic
			 year;
					(H)the
			 average—
						(i)amount of
			 insurance carried per flood insurance policy;
						(ii)premium per
			 flood insurance policy; and
						(iii)loss per flood
			 insurance policy; and
						(I)the number of
			 claims involving damages in excess of the maximum amount of flood insurance
			 available under the National Flood Insurance Program and the sum of the amount
			 of all damages in excess of such amount.
					(e)GAO analysis
			 and evaluation of the National Flood Insurance Program
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit a report
			 evaluating the purposes of the National Flood Insurance Program to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
				(2)ContentsThe
			 report required under paragraph (1) shall include—
					(A)an analysis of
			 whether the National Flood Insurance Program has fulfilled its purpose, as set
			 forth in section 1302 of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4001);
					(B)an examination of
			 whether the National Flood Insurance Program has unduly burdened or benefitted
			 taxpayers; and
					(C)any
			 recommendations for legislative or administrative action that the Comptroller
			 General determines are necessary to ensure that the National Flood Insurance
			 Program operates in a more effective and efficient manner, including whether
			 the National Flood Insurance Program should be reorganized into another Federal
			 agency.
					(f)GAO
			 studyNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 and submit a report to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives, on the—
				(1)composition of
			 the remaining pre-FIRM structures that are explicitly receiving discounted
			 premium rates under section 1307 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4104), including the historical basis for the receipt of such
			 subsidy and whether such subsidy has outlasted its purpose;
				(2)number and fair
			 market value of such structures;
				(3)respective income
			 level of each owner of such structure;
				(4)number of times
			 each such structure has been sold since 1968, including specific dates, sales
			 price, and any other information the Secretary determines appropriate;
				(5)total losses
			 incurred by such structures since the establishment of the National Flood
			 Insurance Program compared to the total losses incurred by all structures that
			 are charged a nondiscounted premium rate;
				(6)total cost of
			 foregone premiums since the establishment of the National Flood Insurance
			 Program, as a result of the subsidies provided to such structures;
				(7)annual cost to
			 the taxpayer, as a result of the subsidies provided to such structures;
				(8)the premium
			 income collected and the losses incurred by the National Flood Insurance
			 Program as a result of such explicitly subsidized structures compared to the
			 premium income collected and the losses incurred by such Program as result of
			 structures that are charged a nondiscounted premium rate, on a State-by-State
			 basis; and
				(9)the most
			 efficient way to eliminate the subsidy to such structures.
				(g)GAO study on
			 direct purchase in nonparticipating communitiesNot later than 1
			 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study and submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives, on the feasibility of
			 allowing individuals, residing in communities not currently participating in
			 the National Flood Insurance Program, to purchase flood insurance from the
			 National Flood Insurance Program on an actuarially sound basis.
			
	
		June 28, 2006
		Read twice and placed on the calendar
	
